United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60889
                           Summary Calendar



TYRES F AUTREY

                       Plaintiff - Appellant

     v.

STATE OF MISSISSIPPI, ET AL.

                       Defendants

PASCAGOULA POLICE DEPARTMENT

                       Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:01-CV-299-SR
                       --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Tyres F. Autrey, a non-prisoner proceeding pro se, appeals

the district court’s grant of summary judgment for the Pascagoula

Police Department in this 42 U.S.C. § 1983 action alleging a

failure to investigate adequately the shooting death of his

mother, Evangerland Diane Autrey, on June 9, 1975.       Autrey argues


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60889
                                -2-

that Judge Senter’s ruling granting summary judgment showed that

he had no interest in his claims, just as the Police Department

showed no interest in prosecuting his mother’s murderer.     He

contends that the district court erred in denying his motion to

amend his complaint.   He argues that there are unique and

extenuating circumstances surrounding the three-year statute of

limitations.

     Autrey does not make any argument concerning the district

court’s ruling that he had no legally enforceable right to

challenge the adequacy of the Police Department’s investigation

in a 42 U.S.C. § 1983 action for damages.   The district court

correctly ruled that Autrey had no constitutional right to have

someone criminally prosecuted for his mother’s death.   Oliver v.

Collins, 914 F.2d 56, 60 (5th Cir. 1990).   The alleged actions,

or inaction, of the Police Department did not infringe any

legally recognized right belonging to Autrey, and so he had no

standing to sue.   Dohaish v. Tooley, 670 F.2d 934, 936-37 (10th

Cir. 1982) (holding father had no standing to sue for alleged

discrimination in the non-prosecution of the killers of his son).

     The district court’s memorandum opinion and order does not

show a lack of interest in Autrey’s case.   Autrey does not state

how being allowed to file an amended complaint would overcome the

district court’s ruling that he did not have standing to sue.

The statute of limitations issue need not be addressed due to
                             No. 02-60889
                                  -3-

Autrey’s failure to challenge the other independent basis for

granting summary judgment.

     Autrey’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.   The motion to supplement the record is DENIED.